 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIN SNIDER, Bar #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ERIC LESLIE
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00010-DAD-BAM
12                      Plaintiff,                   REQUEST FOR RULE 43 WAIVER OF
                                                     APPEARANCE; ORDER
13    vs.
14    ERIC LESLIE,
15                      Defendant.
16
17           Pursuant to Federal Rule of Criminal Procedure 43(b)(3), Eric Leslie, having been
18   advised of his right to be present at all stages of the proceedings, hereby requests that this Court
19   permit him to waive his right to personally appear at all non-substantive proceedings. Mr. Leslie
20   agrees that his interests shall be represented at all times by the presence of his attorney, the
21   Office of the Federal Defender for the Eastern District of California, the same as if he were
22   personally present, and requests that this Court allow his attorney-in-fact to represent his
23   interests at all times.
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                                Respectfully submitted,
 2
                                                  HEATHER E. WILLIAMS
 3                                                Federal Defender
 4   Date: February 4, 2019                       /s/ Erin Snider
                                                  ERIN SNIDER
 5                                                Assistant Federal Defender
                                                  Attorney for Defendant
 6                                                ERIC LESLIE
 7
 8                                              ORDER
 9          Defendant’s request for a waiver of appearance is granted. Pursuant to Rule 43(b)(3),
10   defendant’s appearance is waived at all non-substantive pretrial proceedings until further order of
11   the Court.
12
13   IT IS SO ORDERED.
14
        Dated:     February 4, 2019                           /s/ Barbara   A. McAuliffe            _
15                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     2
